Per Curiam.

The respondent, an attorney and counselor at law, is charged with (1) converting to his own use the sum of $1,000 received by him on behalf of a client; (2) neglect of a matrimonial matter and false report to a client, including an assurance that he had obtained for him a divorce decree when, in fact, the case had been adjourned without date for failure to offer competent evidence; and (3) failing to perform services for which he had been paid. The $1,000 was restored after complaint had been made to petitioner Bar Association.
*247Respondent filed an answer denying any information sufficient to form a belief. Thereafter he defaulted in appearance before the Referee, although served with a notice of hearing. Respondent’s failure to appearwhile lawful, was accompanied by an unlawful failure to produce subpoenaed documents or to furnish excuse for their nonproduction.
Respondent should be disbarred.
Peck, P. J., Callahan, Van Voorhis and Breitel, JJ., concur.
Respondent disbarred.